UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAG SPV I, LLC,

                          Plaintiff,

                        -v.-                             19 Civ. 6207 (KPF)

FORTUNE GLOBAL SHIPPING & LOGISTICS,                  OPINION AND ORDER
LTD; FORTUNE GLOBAL SHIPPING &
LOGISTICS (USA), INC.; and ERIC OPAH,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff WAG SPV I, LLC brings this action against Defendants Fortune

Global Shipping & Logistics, Ltd. (“FG Nigeria”), Fortune Global Shipping &

Logistics (USA), Inc. (“FG USA”), and Eric Opah (collectively, “Defendants”) for

attachment of Defendants’ assets in the Southern District of New York.

Plaintiff alleges that Defendants have wrongfully arrested its vessel, SEA

HORIZON, in the Republic of Ghana, and have failed to post any security for

that arrest despite an order to do so from a court in Ghana. Plaintiff has

obtained — and seeks to maintain — its attachment of Defendants’ assets as

security for the Ghana court’s order and Plaintiff’s own wrongful arrest claim.

Defendants have moved pursuant to Federal Rule of Civil Procedure

Supplemental Rule E(4)(f) to vacate this Court’s prior Order of Maritime

Attachment and Garnishment or, in the alternative, transfer this action to the

Southern District of Texas. For the reasons set forth in the remainder of this

Opinion, Defendants’ motion to vacate is granted, and its motion to transfer is

denied as moot.
                                      BACKGROUND

A.    Factual Background 1

      1.     The Parties

      Plaintiff is a Texas limited liability company based in Dallas, Texas, and

is the current owner of the heavy lift pipe-laying vessel DLB SEA HORIZON

(“SEA HORIZON”). (SAVC ¶ 2). Plaintiff purchased SEA HORIZON on or about

November 22, 2016. (Id. at ¶ 7). Defendant FG Nigeria is a Nigerian company

based in Lagos State, Nigeria, while FG USA is a Texas corporation based in

Houston, Texas. (Id. at ¶¶ 3-4). Defendant Opah resides in Humble, Texas,

and is the President, CEO, Director, and Founder of both FG Nigeria and FG

USA. (Id. at ¶ 5). Plaintiff alleges that FG Nigeria and FG USA share common

ownership, common directors, a single website, and a common LinkedIn page.

(Id. at ¶¶ 44-45).

      2.     FG Nigeria’s Ghana Proceedings

      On or about September 18, 2018, FG Nigeria filed an ex parte application

in Ghana (the “Ghana Action”) for the arrest and detention of SEA HORIZON.

(SAVC ¶ 8). In it, FG Nigeria alleged that Ranger Subsea Nigeria Limited

(“RSNL”), a Nigerian company operating out of Houston, Texas, was indebted to


1     The facts in this Opinion are drawn primarily from Plaintiff’s Corrected Second
      Amended Verified Complaint (“SAVC” (Dkt. #36)), which is the operative pleading in this
      case. For facts outside the SAVC, the Court draws from the parties’ briefing and their
      submitted declarations, including the Declaration of James C. Winton (“Winton Decl.”
      (Dkt. #42)); the Declaration of Kim DeLong (“DeLong Decl.” (Dkt. #50)); and the
      Declaration of Eric Opah (“Opah Decl.” (Dkt. #54)).
      For ease of reference, the Court refers to Defendants’ opening brief as “Def. Br.” (Dkt.
      #41); Plaintiff’s opposing brief as “Pl. Opp.” (Dkt. #58); and Defendants’ reply brief as
      “Def. Reply” (Dkt. #64).

                                               2
it for approximately $1.9 million under the terms of a Master Service

Agreement (“MSA”). (Id. at ¶¶ 9-10). In order to recover its debt, FG Nigeria

brought the Ghana Action against, inter alia, RSNL, Plaintiff, and SEA

HORIZON, contending that RSNL, Plaintiff, and other entities were joint owners

of SEA HORIZON and thus jointly and severally liable for RSNL’s debt. (Id. at

¶ 13). This is so despite the facts that (i) the MSA mentions neither Plaintiff

nor SEA HORIZON, and (ii) according to Plaintiff, FG Nigeria never performed

work for the benefit of Plaintiff or SEA HORIZON. (Id. at ¶ 11). RSNL likewise

never contracted with FG Nigeria on Plaintiff’s behalf. (Id.).

      On September 20, 2018, the Ghana court issued an order for SEA

HORIZON’s arrest. (SAVC ¶ 14). In October 2018, Plaintiff moved the Ghana

court to set aside the order arresting SEA HORIZON, claiming that Plaintiff and

SEA HORIZON had no dealings with FG Nigeria. (Id. at ¶ 15; see also id., Ex. 3

at 4-9). The Ghana court refused to vacate the order. (Id. at ¶ 17).

      On January 25, 2019, Plaintiff requested that the Ghana court order FG

Nigeria to post a security for any costs for which it may potentially be liable.

(SAVC ¶ 25). Plaintiff also applied for an order requiring FG Nigeria to provide

documents or evidence supporting its claims against SEA HORIZON. (Id. at

¶ 20). In response, the Ghana court issued an order on February 28, 2019,

requiring FG Nigeria to provide “Further and Better particulars together with

the invoices, receipts[,] and other documents in relation to [FG Nigeria’s]

claims” by March 14, 2019. (Id. at ¶¶ 20-21). The Ghana court also ordered

FG Nigeria to post a security of $400,000. (Id. at ¶ 26).

                                         3
       FG Nigeria did not respond to the Ghana court’s order regarding

submitting further evidence in support of its claims until April 26, 2019, at

which time it filed a supplementary affidavit. (SAVC ¶ 22). By that time, SEA

HORIZON had applied to the Ghana court for release. (Id. at ¶ 23). On May 3,

2019, SEA HORIZON filed a supplementary affidavit in support of its release,

noting that a review of FG Nigeria’s supplementary affidavit indicated that FG

Nigeria had provided approximately $55,000 in services to SEA HORIZON. (Id.

at ¶ 24). That amount was far lower than the almost $2 million that FG

Nigeria claimed in damages. (Id. at ¶¶ 10, 24). In regards to the Ghana court’s

order that FG Nigeria post a $400,000 security, FG Nigeria has yet to comply.

(Id. at ¶ 27).

       On May 24, 2019, the Ghana court ordered that SEA HORIZON be

released. (SAVC ¶ 28). However, FG Nigeria applied for a stay of execution of

the release order. (Id.). When that application was denied, FG Nigeria

appealed the denial. (Id.). On July 8, 2019, the appeals court in Ghana

dismissed FG Nigeria’s appeal. (Id.).

       3.        The Other Ghana Proceedings

       On or about May 30, 2019 — subsequent to the original Ghana court’s

order that SEA HORIZON be released — SJ Abed General Enterprises Ltd. (“SJ

Abed”), a Nigerian entity, filed for an order of arrest and detention against SEA

HORIZON in a different court in Ghana. (SVAC ¶¶ 33-34). Like FG Nigeria, SJ

Abed claimed to be owed money for services provided pursuant to a Master

Services Agreement. (Id. at ¶ 36). On or about June 27, 2019, Hercules

                                        4
Marine Limited (“Hercules Marine”), another Nigerian entity, filed an order of

arrest and detention against SEA HORIZON in a third, different court in

Ghana. (Id. at ¶¶ 39-40). Hercules Marine also claimed to be owed money

under a Master Services Agreement. (Id. at ¶ 41). In all three arrest actions,

the three applicants — FG Nigeria, SJ Abed, and Hercules Marine — were

represented by Dr. Kofi Mbiah, a solicitor with Alliance Partners. (Id. at ¶¶ 30,

35, 41).

      Plaintiff alleges that Defendants, with the assistance of Dr. Mbiah, “have

orchestrated the SJ Abed and Hercules Marine arrest actions in a malicious

and bad faith attempt to deplete Plaintiff’s resources, with reckless disregard

for Plaintiff’s legal rights.” (SAVC ¶ 43). Plaintiff claims that, because of SEA

HORIZON’s arrest, it has been unable to sell, employ, or charter its vessel,

losing thousands of dollars per day. (Id. at ¶ 54). Additionally, Plaintiff has

incurred port fees and other expenses at a rate of approximately $250,000 per

month. (Id.). At the time of the SAVC, Plaintiff believed that it had incurred

not less than $2.5 million in damages, exclusive of interest, costs, and

attorney’s fees. (Id.).

      4.     The Texas Proceedings

      On May 6, 2019, Plaintiff filed suit against Defendants in the Southern

District of Texas, asserting a claim under Supplemental Rule D. (WAG SPV I,

LLC v. Fortune Global Shipping & Logistics (USA), Inc., No. 4:19-cv-1653 (S.D.




                                         5
Tx.), Dkt. #1). 2 The complaint in that case alleged much the same facts, and

asked the Texas court, pursuant to Supplemental Rule D, to issue a judgment

both declaring Plaintiff to be the sole owner of SEA HORIZON and awarding

Plaintiff at least $4.2 million in damages. (Dkt. #1 (original complaint); Dkt. #4

(amended complaint filed May 24, 2019)). On June 21, 2019, Defendants

moved to dismiss Plaintiff’s complaint under Rule 12(b)(1), for lack of subject

matter jurisdiction, and under Rule 12(b)(2), for lack of personal jurisdiction

over FG Nigeria. (Dkt. #7). Plaintiff amended its complaint a second time on

July 29, 2019 (Dkt. #19), and Defendants answered on August 9, 2019 (Dkt.

#27). Defendants’ answer contained a number of affirmative defenses,

including lack of subject matter jurisdiction, lack of personal jurisdiction over

FG Nigeria, and forum non conveniens. (Dkt. #27). On February 17, 2020, at

Plaintiff’s instigation, the parties stipulated to a voluntary dismissal without

prejudice of the action in Texas. (Dkt. #59). The Texas action was dismissed

the following day, on February 18, 2020. (Dkt. #60).

B.    Procedural Background

      Plaintiff initiated the instant action on July 3, 2019, with the filing of a

complaint seeking attachment pursuant to Supplemental Rule B. (Dkt. #1).

That same day, the Court issued an Order directing the Clerk of Court to issue

process of maritime attachment and garnishment against all tangible and

intangible property belonging to Defendants at Deutsche Bank, Standard New



2     Docket entry references in the remainder of this paragraph are to the docket in the
      Texas action, of which docket the Court takes judicial notice.

                                             6
York, Inc., and Wells Fargo Bank N.A., up to the amount of $2.9 million. (Dkt.

#3). On July 10, 2019, Plaintiff filed a first amended complaint (Dkt. #7), in

response to which the Court issued a second order of attachment and

garnishment (Dkt. #11). On July 17, 2019, the Court issued a third order of

attachment and garnishment, this time noting that “any person claiming an

interest in any property attached or garnished … shall … be entitled to a

prompt hearing at which the Plaintiff shall be required to show why the

attachment and garnishment should not be vacated.” (Dkt. #14). On July 19,

2019, Plaintiff asked the Court for leave to file a second amended complaint

(Dkt. #15), which the Court granted the same day (Dkt. #16). Plaintiff filed its

second amended complaint on July 19, 2019. (Dkt. #32).

      On July 22, 2019, the Court scheduled an initial pretrial conference for

October 17, 2019. (Dkt. #17). However, on July 24, 2019, Defendants filed

letters with the Court requesting leave to file motions to vacate the attachment

order and to transfer the case to the Southern District of Texas. (Dkt. #20-21).

Defendants also informed the Court of the parallel proceeding in Texas, of

which the Court had, until that point, been unaware. (Dkt. #21). The Court

expressed concern that Plaintiff had withheld material information concerning

this parallel proceeding, and ordered Plaintiff to file a letter by July 26, 2019,

explaining the status of the Texas action and why that action had not been

disclosed to the Court, among other things. (Dkt. #22). Plaintiff responded by

letter on July 26, 2019 (Dkt. #25), but the Court found itself dissatisfied with

Plaintiff’s response and determined that a conference was necessary to provide

                                         7
further clarity (Dkt. #26). The Court ordered the parties to appear for a pre-

motion conference on August 15, 2019. (Id.).

      On August 5, 2019, Defendants filed an answer to the second amended

complaint (Dkt. #30), and on August 12, 2019, they filed an amended answer

to that complaint (Dkt. #33). On August 15, 2019, the parties appeared before

the Court for the pre-motion conference, at which time the Court set a briefing

schedule for Defendants’ motions. (Minute Entry for August 15, 2019). On

August 21, 2019, the parties stipulated to Plaintiff filing the SAVC, as well as

Defendants refiling their answer to that complaint. (Dkt. #35). Plaintiff filed

the SAVC, which is the operative pleading in this action, on August 22, 2019

(Dkt. #36), and Defendants filed their operative Answer on August 28, 2019

(Dkt. #37).

      Defendants FG USA and FG Nigeria filed their combined motion to vacate

the attachment and to transfer the case, along with an accompanying

memorandum and declarations, on September 16, 2019. (Dkt. #40-50).

Defendant Opah filed an Answer and a notice of his intent to join his co-

defendants’ motions, as well as a memorandum and declaration, on

September 25, 2019. (Dkt. #51-54). Plaintiff filed its opposing papers on

October 18, 2019. (Dkt. #58-60). Defendants filed their reply papers on

November 1, 2019. (Dkt. #64-68).

      On February 18, 2020, Defendants informed the Court that the Texas

action had been dismissed without prejudice. (Dkt. #75). However, both

parties informed the Court of their views that the dismissal of the Texas action

                                        8
would not affect the Court’s analysis of the pending motions to vacate and

transfer. (Dkt. #76-78, 80).

                                   DISCUSSION

A.    The Court Vacates Its Prior Orders of Attachment

      1.     Applicable Law

      Plaintiff has brought this action pursuant to Supplemental Rule B(1)(a),

which provides that “if a defendant is not found within the district,” a plaintiff

may file a verified complaint containing “a prayer for process to attach the

defendant’s tangible or intangible personal property — up to the amount sued

for — in the hands of the garnishee name in the process.” Fed. R. Civ. P.

Supp. B(1)(a). Attachment is a remedy in admiralty because “it is frequently …

more difficult to find property of parties to a maritime dispute than of parties to

a traditional civil action,” since “[m]aritime parties are peripatetic, and their

assets are often transitory.” Aqua Stoli Shipping Ltd. v. Gardner Smith Pty Ltd.,

460 F.3d 434, 443 (2d Cir. 2006), abrogated on other grounds by Shipping Corp.

of India v. Jaldhi Overseas Pte Ltd., 585 F.3d 58 (2d Cir. 2009). Thus,

attachment exists in order to remove the need for a plaintiff “to scour the globe

to find a proper forum for suit or property of the defendant sufficient to satisfy

a judgment.” Id.

      Defendants, in turn, have moved to vacate the order of attachment

pursuant to Supplemental Rule E(4)(f), which provides that “[w]henever

property is arrested or attached, any person claiming an interest in it shall be

entitled to a prompt hearing at which the plaintiff shall be required to show

                                         9
why the arrest or attachment should not be vacated.” Fed. R. Civ. P.

Supp. E(4)(f). A district court must vacate the attachment if a plaintiff fails to

show that (i) it has a valid prima facie admiralty claim 3 against the defendant;

(ii) the defendant cannot be found within the district; (iii) the defendant’s

property may be found within the district; and (iv) there is no statutory or

maritime law bar to the attachment. Aqua Stoli, 460 F.3d at 445. Additionally,

a district court may vacate an attachment if a defendant shows, inter alia, that

(i) the defendant is subject to suit in a convenient adjacent jurisdiction; or

(ii) the plaintiff could obtain in personam jurisdiction over the defendant in a

district where the plaintiff is located. Id.




3     In general, “the majority of courts in this district have held that the standard for
      determining whether a plaintiff has asserted a ‘valid prima facie admiralty claim’ is the
      ‘prime facie standard’ rather than the more demanding ‘fair probability’ or ‘reasonable
      grounds’ standard.” Padre Shipping, Inc. v. Yong He Shipping, 553 F. Supp. 2d 328,
      331-32 (S.D.N.Y. 2008); but see Louis Dreyfus Co. Freight Asia Pte LTD v. Uttam Galva
      Metallics Ltd., 256 F. Supp. 3d 509, 512 (S.D.N.Y. 2017) (“[A] plaintiff seeking to defend
      an ex parte order of maritime attachment entered in its favor must show that
      reasonable grounds for the attachment exist.”). The prima facie standard is lower, but
      also requires “that any challenge must be based on the sufficiency of the complaint,”
      see SPL Shipping Ltd. v. Gujarat Cheminex Ltd., No. 06 Civ. 15375 (KMK), 2007 WL
      831810, at *3 (S.D.N.Y. Mar. 15, 2007), while the reasonable grounds standard allows
      for review of any additional evidence submitted by the parties, see Emeraldian Ltd.
      P’ship v. Wellmix Shipping Ltd., No. 08 Civ. 2991 (RJH), 2009 WL 3076094, at *3
      (S.D.N.Y. Sept. 28, 2009) (quoting Wajlam Exports (Singapore) Pte. Ltd. v. ATL Shipping
      Ltd., 475 F. Supp. 2d 275, 278-89 (S.D.N.Y. 2006). The Second Circuit, for its part, has
      held that a district court did not abuse its discretion when it vacated attachments in
      reliance on evidence going beyond the pleadings. See Williamson v. Recovery Ltd.
      P’ship, 542 F.3d 43, 53 (2d Cir. 2008).
      Regardless of the standard, a plaintiff’s complaint must meet the heightened pleading
      standard of Supplemental Rule E(2), which requires that the complaint “state the
      circumstances from which the claim arises with such particularity that the defendant or
      claimant will be able, without moving for a more definite statement, to commence an
      investigation of the facts and to frame a responsive pleading.” Beluga Chartering GMBH
      v. Korea Logistics Sys., Inc., 589 F. Supp. 2d 325, 327 (S.D.N.Y. 2008) (quoting Padre
      Shipping, 553 F. Supp. 2d at 332).

                                             10
      2.      Plaintiff Has Failed to State a Valid Prima Facie Admiralty
              Claim

      Plaintiff’s SAVC only alleges one “cause of action”: a claim for attachment

of Defendants’ assets. (SAVC ¶¶ 71-77). This alone may be enough to vacate

the prior orders of attachment, for, as Defendants note (Def. Br. 6),

Supplemental Rule B attachment is a remedy, not a claim. See Al Fatah Int’l

Nav. Co. v. Shiysu Canadian Clear Waters Tech. (P) Ltd., 649 F. Supp. 2d 295,

300 (S.D.N.Y. 2009) (“Rule B itself does not provide the basis for determining

the existence of a valid prima facie admiralty claim.”); Sonito Shipping Co., Ltd.

v. Sun United Maritime Ltd., 478 F. Supp. 2d 532, 536 (S.D.N.Y. 2007) (noting

that the Supplemental Rules create procedures for attachment, but “[n]either

Rule B nor any other of the Supplemental Rules create ‘a valid prima facie

admiralty claim’”). Plaintiff asserts that it has stated a claim for wrongful

arrest (Pl. Opp. 11), but cites no authority to support why the Court should

divine from the SAVC a claim that has not been clearly stated —especially

when Plaintiff is a sophisticated party with the benefit of counsel and multiple

iterations of amendment to its pleadings. On this point alone, then, the Court

might be warranted in finding that Plaintiff has failed to meet its burden.

Nevertheless, the Court will proceed with its analysis as if Plaintiff has brought

claims other than its stated “cause of action” for Supplemental Rule B

attachment.

      Reading the SAVC generously, Plaintiff has asserted wrongful arrest

claims against FG Nigeria and Opah, and has alleged that FG USA is liable for

its co-defendants’ actions through alter ego liability. (SAVC ¶¶ 31-55). Neither
                                        11
side contests that a claim for wrongful arrest sounds in admiralty, as it clearly

does. See Sea Trade Mar. Corp. v. Coutsodontis, No. 09 Civ. 488 (BSJ) (HBP),

2012 WL 3594288, at *6 (S.D.N.Y. Aug. 16, 2012). However, neither side

devotes much energy to arguing whether Plaintiff has in fact adequately alleged

a prima facie claim of wrongful arrest against FG Nigeria and Opah. (See Def.

Br. 8; Pl. Opp. 11). Instead, the parties focus their analyses on whether

Plaintiff has adequately alleged alter ego liability. (See Def. Br. 8-13; Pl.

Opp. 11-16). Accordingly, the Court will assume without deciding that Plaintiff

has adequately alleged a prima facie claim of wrongful arrest, as the resolution

of that issue is not central to the Court’s decision.

      Instead, the Court turns to whether Plaintiff has alleged a valid prima

facie admiralty claim via alter ego liability. Like Supplemental Rule B

attachment, alter ego liability is not a claim in and of itself. Instead, it is a

theory of liability that allows courts, in situations where entities are acting as

mere alter egos of one another, instead of separate corporations, to ignore the

existence of the corporate form and “pierce the corporate veil.” See 18 C.J.S.

CORPORATIONS § 23. However, “alter-ego theories of liability are prima facie

admiralty claims so long as the underlying claim arose in admiralty.” Pink

Goose (Cayman) Ltd. v. Sunway Traders LLC, No. 08 Civ. 2351 (HB), 2008 WL

4619880, at *2 (S.D.N.Y. Oct. 17, 2008). As already discussed, there is no

question that Plaintiff’s wrongful arrest claim, at minimum, arises in admiralty.

Therefore, the Court is left to determine whether Plaintiff has adequately

alleged alter ego liability.

                                         12
      As it happens, Plaintiff has not. But, before getting to the merits of

Plaintiff’s alter ego allegations, the Court must first determine which

substantive law will govern the Court’s analysis. See Blue Whale Corp. v.

Grand China Shipping Dev. Co., 722 F.3d 488, 495 (2d Cir. 2013) (“Assessing

the prima facie validity of a claim is a substantive inquiry that should be

governed by the relevant substantive law.”). Under Second Circuit precedent,

this Court must “ascertain and value points of contact between the transaction

and the states or governments whose competing laws are involved.” British

Marine PLC v. Aayanti Shipping & Chartering Ltd., No. 13 Civ. 839 (BMC), 2013

WL 6092821, at *5 (E.D.N.Y. Nov. 19, 2013) (internal brackets omitted)

(quoting Blue Whale, 722 F.3d at 498).

      Here, as in Blue Whale and British Marine, the analysis indicates that

federal common law should apply. Similarly to both cases, “the relevant

transaction to plaintiff’s cause of action is plaintiff’s attempt to pierce the

corporate veil,” and not any underlying claim. See id. Additionally, Plaintiff

initiated this proceeding here and has successfully attached Defendants’

property here. See id. Finally, and in contrast to Blue Whale and British

Marine, there is overwhelming weight in support of the application of United

States law, given that three of the four parties to this action are based in the

United States. See id. (applying federal common law where the parties were

split between the United Kingdom, India, and Hong Kong, and thus there was

an “absence of a dominant foreign choice of law”). Thus, “given the presence of

defendants’ property in this district, plaintiff’s choice of forum, and the absence

                                         13
of a strong connection between this action and any single foreign jurisdiction,

federal common law has the strongest ‘points of contact’ to plaintiff’s alter ego

claim.” Id. 4

      Having determined that the relevant substantive law for Plaintiff’s alter

ego allegations is federal common law, the Court next analyzes whether

Plaintiff has met its burden of alleging a valid prima facie claim. “Under federal

common law, courts are reluctant to pierce a corporate veil and impose liability

on a separate, related entity, but may do so under extraordinary

circumstances.” Clipper Wonsild Tankers Holding A/S v. Biodiesel Ventures,

LLC, 851 F. Supp. 2d 504, 509 (S.D.N.Y. 2012). In order to assert alter ego

liability, “a plaintiff must show that an alter ego was used to perpetrate a fraud

or was so dominated and its corporate form so disregarded that the alter ego

primarily transacted another entity’s business rather than its own corporate

business.” Id. (internal quotation marks and brackets omitted) (quoting Kirno

Hill Corp. v. Holt, 618 F.2d 982, 985 (2d Cir. 1980)). The alter ego analysis is

necessarily fact-specific, but there are several factors courts look to in

determining whether a defendant is an alter ego of another. See id. Those

factors — none of which is dispositive — include:

                [i] [D]isregard of corporate formalities; [ii] inadequate
                capitalization; [iii] intermingling of funds; [iv] overlap in
                ownership,     officers,    directors,    and     personnel;

4     Defendants’ argument that the Court should apply Texas state law as opposed to
      federal common law falls flat (see Def. Br. 8-10), as the Second Circuit has made clear
      that “[w]hen the choice is between state law and federal common law, the federal
      interest in maintaining uniformity in the quintessentially federal realm of admiralty
      supersedes any competing interest in applying state law,” Blue Whale Corp. v. Grand
      China Shipping Dev. Co., 722 F.3d 488, 497 (2d Cir. 2013).

                                             14
            [v] common office space, address[,] and telephone
            numbers of corporate entities; [vi] the degree of
            business discretion shown by the allegedly dominated
            corporation; [vii] whether the dealings between the
            entities are at arm[’]s length; [viii] whether the
            corporations are treated as independent profit centers;
            [ix] payment or guarantee of the corporation’s debts by
            the dominating entity[;] and [x] intermingling of
            property between the entities.

Id. at 509-10.

      Plaintiff’s allegations supporting alter ego liability are that FG USA and

FG Nigeria “have common ownership, and common directors” (SAVC ¶ 44); that

they “maintain a single website … and a common LinkedIn page” (id. at ¶ 45);

and that Eric Opah is the president, CEO, director, and founder of both FG

USA and FG Nigeria (id. at ¶ 46). Other than that, the SAVC contains merely

conclusory allegations, such as that FG USA “was formed to carry out the

business of” FG Nigeria (id. at ¶ 49); that “Opah created and operated [FG

USA] … to cause the wrongful arrest of the SEA HORIZON and avoid

accountability for the same” (id. at ¶ 50); and that FG Nigeria and Opah “are

utilizing the corporate form of [FG USA] to hide behind their malicious and

spurious actions in Ghana” (id. at ¶ 51). All of these allegations are made

solely upon information and belief. (Id. at ¶¶ 49-51). Outside of its pleading,

Plaintiff also asks the Court to consider certain email exchanges indicating

coordination between FG Nigeria and FG USA on certain business matters. (Pl.

Opp. 15).

      Given the reluctance with which courts pierce the corporate veil and the

particularity of allegations required by Supplemental Rule E(2), the Court finds


                                       15
that these allegations do not meet the standard of a valid prima facie admiralty

claim. At best, Plaintiff has alleged that FG Nigeria and FG USA share an

owner/director, a website, and a LinkedIn page, and that employees of the two

companies have, on one occasion, coordinated on business matters. Plaintiff

admits that the two companies do not share a physical location (SAVC ¶¶ 3-4),

nor does it allege that, apart from Opah, they share the same personnel or

contact information. And unlike other cases in which sister courts have found

that alter ego liability was adequately pleaded, see, e.g., Goodearth Mar. Ltd. v.

Calder Seacarrier Corp., No. 08 Civ. 2028 (RMB), 2008 WL 2856533, at *2

(S.D.N.Y. July 21, 2008); C. Transp. Panamax, Ltd. v. Kremikovtzi Trade

E.O.O.D., No. 07 Civ. 893 (LAP), 2008 WL 2546180, at *4 (S.D.N.Y. June 19,

2008); Brave Bulk Transp. Ltd. v. Spot On Shipping Ltd., No. 07 Civ. 4546 (CM),

2007 WL 3255823, at *5 (S.D.N.Y. Oct. 30, 2007), there is no allegation that

either corporation acted as a paying agent or satisfied the debts or obligations

of the other. Accordingly, for the various reasons provided above, the Court

finds that Plaintiff has failed to allege any valid prima facie admiralty claim,

and therefore the order of attachment should be vacated.

      3.     Plaintiff Has Failed to Establish That Defendants’ Assets Are in
             This District

      As a second reason for vacating this Court’s prior orders of attachment,

Defendants argue that they have no property within this District that can be

attached (Def. Br. 13-16), thereby precluding Plaintiff from satisfying the third

prong of Aqua Stoli. See 460 F.3d at 445. Although Defendants acknowledge

that funds they hold at Wells Fargo have been attached via that bank’s branch
                                        16
in Manhattan, they assert that those accounts are actually located at Wells

Fargo branches in Texas. (Def. Br. 13). 5 Moreover, Defendants argue that

under New York’s “separate entity” rule, the funds held in a Texas bank branch

cannot be considered as being held by any branch in New York, and therefore

those funds are not located in this District. (Id. at 14).

      As a preliminary matter, the Court credits Defendants’ claim that the

Wells Fargo accounts at issue here were opened at, and are operated from,

branches in Houston, Texas, and Humble, Texas. (See DeLong Decl. ¶¶ 4, 7-9;

Opah Decl. ¶ 3). Plaintiff has offered nothing to counter Defendants’ assertion

that their accounts are located in Texas apart from noting that Wells Fargo

duly attached Defendants’ funds in response to this Court’s attachment orders.

(Pl. Opp. 17-18). On this point, however, the Court agrees with Defendants

that Wells Fargo’s compliance with the Court’s orders is more likely indicative

of Wells Fargo exercising caution rather than an implicit confirmation that

Defendants have accounts at branches in the Southern District of New York.

(Def. Reply 6-7). The Court therefore conducts its analysis based on a finding

that the Wells Fargo accounts at issue originate from branches in Texas.

      The Court finds that, under New York’s “separate entity” rule,

Defendants’ property at Wells Fargo is not located in this District. “The

separate entity rule … provides that even when a bank garnishee with a New



5     Specifically, FG USA admits to holding three accounts at Wells Fargo — one opened at a
      branch in Houston, Texas, and the other two opened at a branch in Humble, Texas
      (DeLong Decl. ¶ 4), while Opah admits to holding a single account at a branch in
      Houston (Opah Decl. ¶ 3).

                                           17
York branch is subject to personal jurisdiction, its other branches are to be

treated as separate entities for certain purposes.” Motorola Credit Corp. v.

Standard Chartered Bank, 24 N.Y.3d 149, 158 (2014). 6 Relevantly, the

separate entity rule means that “a restraining notice or turnover order served

on a New York branch will be effective for assets held in accounts at that

branch but will have no impact on assets in other branches.” Id. at 159. The

Second Circuit has expressly relied upon on the separate entity rule in the

context of maritime attachment, holding that an order of attachment served on

a bank branch located in the Eastern District of New York was not effective as

to assets located at a branch in the Southern District of New York. See

Bergenske Dampskibsselskab v. Sabre Shipping Corp., 341 F.2d 50, 53-54 (2d

Cir. 1965). Plaintiff argues, however, that the separate entity rule no longer

exists, relying in part on Digitrex, Inc. v. Johnson, 491 F. Supp. 66 (S.D.N.Y.

1980), and that therefore the Second Circuit’s holding in Sabre Shipping does

not control. (Pl. Opp. 19-20).

      It is true that the district court in Digitrex expressed its belief that the

separate entity rule was no longer valid, relying in part on the court being

unable to find any recent cases from New York appellate courts reaffirming the

rule. See 491 F. Supp. at 68. However, the Digitrex court’s analysis, and any

argument made in reliance on it, is fatally undermined by the fact that the New



6     Given the dearth of federal maritime law on the subject of whether a party’s assets in a
      bank branch outside of the relevant district are subject to attachment, New York State
      law controls. See Shipping Corp. of India v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 70
      (2d Cir. 2009).

                                             18
York Court of Appeals expressly reaffirmed the separate entity rule’s vitality in

Motorola in 2014. See 24 N.Y.3d at 162 (declining appellant’s “invitation to

cast aside the separate entity rule,” and instead finding that “the underlying

reasons that led to the adoption of the separate entity rule still ring true

today”). Therefore, the question is not whether the separate entity rule still

exists or not — it clearly does — the question is whether the rule, as reaffirmed

by the Court of Appeals, controls the facts in this case.

      The Court concludes that it does. Of course, one could challenge

Motorola’s application to this case by arguing that the Court of Appeals only

addressed the narrow question of whether the single entity rule barred the

restraining of assets in bank branches outside the United States. See 24

N.Y.3d at 159 n.2. Indeed, the Court of Appeals specifically discussed the

separate entity rule in the context of international banking, instead of focusing

on domestic banking. See id. at 162. 7 However, the logic of Motorola applies

with similar force to domestic banks and their branches. As with international

bank branches, branches located in different states are exposed to liability in

legally distinct jurisdictions, are subject to different legal and regulatory

regimes, and may not necessarily have access to one another’s information.

Although it is clear in this case that Wells Fargo’s branch in New York was

sufficiently connected to its branches in Texas as to be able to attach


7     The Court of Appeals noted that the rule’s benefits include ameliorating the risk of
      double liability in separate jurisdictions, different branches being subject to different
      legal and regulatory regimes, and practical constraints and costs associated with
      making one branch accountable for all others. See Motorola Credit Corp. v. Standard
      Chartered Bank, 24 N.Y.3d 149, 162 (2014)

                                              19
Defendants’ assets there, the Court does not believe that sole fact, given the

other considerations expressed by the Motorola court, is enough to preclude

application of the separate entity rule here.

      The Court notes that it is not alone in finding the separate entity rule

applicable to the domestic banking context following Motorola. Although not

addressing maritime attachment, the court in Baltazar v. Houslanger and

Associates, PLLC found that, due to the separate entity rule, a restraining

notice served on a Bank of America branch in Utica, New York, had no effect on

funds located in a branch in New Jersey. See No. 16 Civ. 4982 (JMA) (AKT),

2018 WL 3941943, at *11 (E.D.N.Y. Aug. 16, 2018), report and recommendation

adopted, 2018 WL 4781143 (E.D.N.Y. Sept. 30, 2018). That said, the Court

also acknowledges that the First Department has addressed the separate entity

rule following Motorola and has described the case’s holding in narrow terms.

See B & M Kingstone, LLC, v. Mega Int’l Commercial Bank Co., 15 N.Y.S.3d 318,

323 (1st Dep’t 2015) (writing that the Court of Appeals had recently upheld the

continuing validity of the rule “solely with respect to restraining notices and

turnover orders affecting assets located in foreign branch accounts”). The

Court does not disagree that Motorola’s holding was so limited, but believes

that the holding was so limited because only that narrow issue had been

certified to the Court of Appeals. Thus, the Court does not believe that the

Appellate Division’s decision forecloses this Court’s finding. The Court also

believes B & M Kingstone to be particularly inapposite because the court there

dealt with whether a court could compel a response to an information

                                        20
subpoena, not whether a court could attach assets. See id. at 266. Given the

continuing vitality of the separate entity rule and the lack of any authority

counseling against its application to the domestic context, the Court finds that

its prior attachment of Defendants’ funds via Wells Fargo’s Manhattan branch

was improper, because the separate entity rule dictates that Defendants’ funds

are located in Texas. 8 This provides an independent reason for why the prior

orders of attachment should be vacated.

      4.     This Case Is Subject to Equitable Vacatur

      As a final ground for vacatur, Defendants argue that the Court should

exercise its discretionary power to equitably vacate the prior attachment

orders. (Def. Br. 16-21). Plaintiff, for its part, entirely fails to address this

portion of Defendants’ argument. Cf. Jackson v. Fed. Exp., 766 F.3d 189, 198

(2d Cir. 2014) (“[I]n the case of a counseled party, a court may, when

appropriate, infer from a party’s partial opposition that relevant claims or

defenses that are not defended have been abandoned.”). Regardless, it is clear

that this case is a candidate for equitable vacatur.

      As the Court has already discussed, a district court may vacate an

attachment if a defendant can show either that the defendant is subject to suit

in a convenient adjacent jurisdiction or that the plaintiff could obtain in




8     For completeness, the Court also acknowledges that a district court in the District of
      Arizona has expressed the opinion that, under Motorola, “the separate entity rule only
      applies to accounts in foreign branches.” Wells Fargo Bank NA v. Wyo Tech Inv. Grp.
      LLC, No. 17 Civ. 4140 (PHX) (JJT), 2018 WL 3648417, at *3 (D. Ariz. Aug. 1, 2018). The
      Court respectfully disagrees with that court’s interpretation of Motorola, finding it to be
      an over-reading of the New York high court’s decision.

                                              21
personam jurisdiction over the defendant in a district where the plaintiff is

located. Aqua Stoli, 460 F.3d at 445. This concept of equitable vacatur exists

because “the ability of the court to exercise in personam jurisdiction over the

defendant satisfies the plaintiff’s needs for assurance that it will be able to call

the defendant into court to satisfy a judgment.” Emerald Equip. Leasing, Inc. v.

Sea Star Line, LLC, No. 08 Civ. 10672 (JGK), 2009 WL 1182575, at *4 (S.D.N.Y.

May 1, 2009) (quoting Swiss Marine Servs. S.A. v. Louis Dreyfus Energy Servs.

L.P., 598 F. Supp. 2d 414, 421 (S.D.N.Y. 2008)). Indeed, “security cannot be

obtained except as an adjunct to obtaining jurisdiction.” Id. at *5 (quoting

Seawind Compania, S.A. v. Crescent Line, Inc., 320 F.2d 580, 582 (2d Cir.

1963)).

        Plaintiff cannot argue that there does not exist a different district in

which Defendants would have been subject to suit. Prior to filing the instant

action, Plaintiff had an active case against Defendants in the Southern District

of Texas (Def. Br. 3), where FG USA and Opah are both indisputably located

(SAVC ¶¶ 4-5). And yet despite clearly having personal jurisdiction at least as

to FG USA and Opah, Plaintiff went to a different district to attach Defendants’

assets. See Aqua Stoli, 460 F.3d at 444-45 (“A maritime attachment would …

be properly vacated if the plaintiff and defendant are both present in the same

district and would be subject to jurisdiction there, but the plaintiff goes to

another district to attach the defendant’s assets.”). Thus, vacatur is warranted

here.




                                          22
      Of course, the Court acknowledges that the facts before it do not neatly

fall into either of the two vacatur categories previously discussed. It is not

obvious that the “convenient adjacent jurisdiction” category applies here — the

paradigmatic example of a “convenient adjacent jurisdiction” is an “across the

river” case, such as the Southern and Eastern Districts of New York, and the

Second Circuit has said that “[i]t is less clear … that a district court could

vacate an attachment on convenience grounds where the adjacent district is

more remote and therefore less obviously ‘convenient’ to the plaintiff.” Id. at

444. It is similarly not obvious that the second category applies, as FG Nigeria

disputed throughout the course of the Texas action that it was subject to in

personam jurisdiction in Texas.

      Nevertheless, the Court believes, based on its reading of Aqua Stoli and

its sister courts’ decisions, that neither of these facts is a barrier to the exercise

of equitable vacatur. As to the first category, the Court notes that while the

concept of what makes a convenient adjacent jurisdiction “is a narrowly

circumscribed one,” id., it assuredly includes districts where Plaintiff itself

chose to bring suit. The Court is not alone in coming to this conclusion. See

China Nat. Chartering Corp. v. Pactrans Air & Sea Inc., 589 F. Supp. 2d 403,

405-06 (S.D.N.Y. 2008) (finding that the Northern District of Florida qualified

as a convenient district, and stating that “Pactrans cannot be heard to

complain of any inconvenience of litigating in the Northern District of Florida

inasmuch as it chose to file its own action … there”); but see Milestone

Shipping, S.A. v. Estech Trading LLC, 764 F. Supp. 2d 632, 637 (S.D.N.Y. 2011)

                                         23
(finding that Ohio could not be considered a convenient adjacent district to the

Southern District of New York given their geographical separation).

      As to the second category, it is indisputable that, were Plaintiff to bring

suit against Defendants in the Northern District of Texas, the court there

would be able to exercise in personam jurisdiction over FG USA and Opah,

given that the former is incorporated in Texas and the latter is domiciled there.

Cf. Daimler AG v. Bauman, 571 U.S. 117, 122 (explaining that a court may

exercise personal jurisdiction over foreign corporations that are “at home” in

the forum State). It is less clear, however, that the court would be able to

exercise personal jurisdiction over FG Nigeria. Plaintiff alleges that FG Nigeria

and FG USA are alter egos of one another (SAVC ¶¶ 44-55), and “[w]here one

defendant is subject to personal jurisdiction …, its alter egos are subject to

personal jurisdiction,” Glory Wealth Shipping Pte Ltd. v. Indus. Carriers, Inc.,

590 F. Supp. 2d 562, 564 (S.D.N.Y. 2008). Of course, FG Nigeria’s and FG

USA’s alter ego status is merely alleged, not proven. However, Plaintiff cannot

have it both ways: Either Defendants are alter egos of one another — in which

case FG Nigeria is subject to personal jurisdiction in the Northern District of

Texas and equitable vacatur is appropriate — or Defendants are not alter egos

of one another and Plaintiff has therefore failed to state a valid prima facie

admiralty claim. Regardless of which path the Court chooses, the destination

remains vacatur. See id. (finding vacatur appropriate because either defendant

was an alter ego, and therefore was found in the district, or was not an alter




                                        24
ego, and therefore there was no valid prima facie admiralty claim). Therefore,

equitable vacatur is appropriate here.

      In summary, the Court’s prior orders of attachment are subject to

vacatur for multiple reasons. First, Plaintiff has failed to state a valid prima

facie admiralty claim, primarily because Plaintiff has failed to allege adequately

alter ego liability. Second, Plaintiff has failed to show that Defendants’ assets

are located in this District because the separate entity rule bars attachment of

funds located in bank branches outside the District. Finally, even if Plaintiff

had met its burden to maintain the attachment, Defendant has adequately

shown that this case is subject to equitable vacatur. The Court therefore

grants Defendants’ motion to vacate the prior orders of attachment, and denies

as moot their alternative motion to transfer this action.

                                  CONCLUSION

      For the reasons set forth in this Opinion, Defendants’ motion to vacate

the prior orders of attachment (Dkt. #3, 11, and 14) is GRANTED. The prior

orders of attachment are vacated and the SAVC is dismissed. Plaintiff, and all

garnishees, are directed to release Defendants’ attached assets immediately,

and Plaintiff is barred from seeking further attachment of Defendants’ assets

pursuant to the vacated orders.




                                         25
      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated: March 26, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       26
